Citation Nr: 9907122	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-36 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
bronchitis, currently evaluated 10 percent disabling. 


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1994 RO decision which denied an increase in a 
10 percent rating for service-connected bronchitis.  An RO 
hearing was requested, but the veteran later withdrew his 
hearing request.


REMAND

The veteran contends that his service-connected bronchitis is 
more disabling than currently evaluated.  His claim for an 
increased rating is well grounded, meaning plausible, and the 
file shows there is a further VA duty to assist in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

The veteran's claim was pending when the regulations 
pertaining to evaluating respiratory disabilities were 
revised (effective in October 1996); as such, he is entitled 
to application of the version of the regulation most 
favorable to him. Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has evaluated the veteran's bronchitis under 
both the old and new versions of 38 C.F.R. § 4.97, Code 6600.  
The new version of Code 6600 primarily rates chronic 
bronchitis from pulmonary function study test results 
including Forced Expiratory Volume in one second (FEV-1), or 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath method (DLCO (SB)), 
or maximum exercise capacity.  38 C.F.R. § 4.97, Code 6600 
(1998).  The veteran last underwent pulmonary function 
testing in June 1994, at which time his FEV-1 and his FEV-
1/FVC were measured.  However, there is no evidence on file, 
recent or otherwise, indicating his DLCO (SB) or his maximum 
exercise capacity; and such measurements are required in 
order to fully apply the new rating criteria.  Id.  It is the 
judgment of the Board that the veteran should undergo another 
more comprehensive VA respiratory examination.  The file 
shows that the veteran failed to report for a VA examination 
in March 1997, but in the judgment of the Board he should be 
given one more opportunity to report; he should understand, 
however, that he has an obligation to report for VA 
examination, and failure to report may serve as a basis for 
denying his claim for an increased rating.  38 C.F.R. 
§§ 3.326, 3.327, 3.655.  

On remand, any recent treatment records regarding the 
veteran's respiratory disability should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes that brief statements have been submitted from the 
veteran's private physician, Dr. Butera, but an effort should 
be made to obtain detailed clinical records from this doctor.

Thus the case is remanded to the RO for the following 
actions:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers (including Dr. Butera) 
who have examined or treated him for 
bronchitis since 1994.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file.  38 C.F.R. § 3.159.  
This includes verbatim copies of all 
clinical records of treatment of 
bronchitis by Dr. Butera.

2.  The RO should have the veteran 
undergo a VA pulmonary examination to 
determine the severity of his bronchitis.  
The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
appropriate tests and studies should be 
performed, including pulmonary function 
tests, which yield all necessary results 
for rating bronchitis under the new 
version of Code 6600, such as FEV-1, FEV-
1/FVC, DLCO (SB), and maximum exercise 
capacity.

After the above development has been completed, the RO should 
review the claim for an increased rating for bronchitis.  If 
the claim is denied, the veteran should be issued a 
supplemental statement of the case, and given an opportunity 
to respond, before the case is returned to the Board.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


- 1 -


